Citation Nr: 0501677	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  94-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1964.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1993 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which added possible 
herniated nucleus pulposus and radiculopathy to the veteran's 
service-connected cervical spine disability, cervical strain, 
and increased the disability evaluation from 10 percent to 30 
percent.

In September 1996 and April 2000, the Board remanded the case 
to the RO for further action.  The case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's service-connected cervical disability has 
been manifested by severe limitation of motion due to pain 
without neurological deficit throughout the course of this 
appeal.    


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for a 
cervical spine disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 
5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5243, § 4.124a, Diagnostic Codes 8510-8513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete claim was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2004 as well 
by a supplemental statement of the case issued in April 2004, 
well after a rating action was promulgated.  Although the RO 
did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence has been obtained 
in this case and the veteran has been afforded several VA 
examinations to assess the severity of his cervical spine 
disability.  The veteran has not identified any additional 
evidence or information that could be obtained to 
substantiate his claim, nor has he requested that the Board 
remand for further development this appeal that has been 
pending for more than ten years and remanded on two prior 
occasions.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Evidentiary Background:

The veteran's service medical records reflect that he was 
seen in September 1954 with complaints of pain in the back of 
his neck after injuring his neck 2 weeks earlier while 
playing football.  By rating action in June 1969, the RO 
awarded service connection for the veteran's cervical strain 
and assigned an initial disability evaluation of 10 percent 
for this disability.  The Board denied a rating in excess of 
10 percent in December 1987.  

A private MRI in December 1992 showed abnormalities at C4-5 
and C5-6 that suggested some degree of encroachment on the 
anterior portion of the thecal sac.  It was noted that these 
findings may indicate herniation of the nucleus pulposus.  No 
fracture or other abnormality was suggested.  

In January 1993, the veteran filed a claim for an increased 
rating for his service-connected neck disability.  In 
conjunction with his claim, he was afforded a VA compensation 
and pension examination in February 1993.  He reported severe 
pain in his neck.  He indicated that he could not turn his 
head and had numbness in his right arm with headaches.  He 
related neck stiffness with pain on motion as well as a 
cracking and popping sensation when he turned his neck.  
Physical examination of the cervical spine revealed 
diminished range of motion of the cervical spine with painful 
range of motion in all directions.  There was diminished pin 
and light touch sensation in the right hand over the lateral 
aspects of the right arm as well as in the fourth and fifth 
fingers.  He also had diminished grip strength in the right 
hand.  There was no bony deformity, discoloration, or edema.  
Similarly, there was no crepitance.  The veteran had no 
postural abnormalities or fixed deformity and the musculature 
of his back was normal.  Range of motion of the cervical 
spine was as follows:  forward flexion to 15 degrees; 
backward extension to 15 degrees; left lateral flexion to 25 
degrees; right lateral flexion to 30 degrees; left rotation 
to 40 degrees; and right rotation to 40 degrees.  Impression 
of chronic cervical spine pain with diminished range of 
motion and radiographic evidence suggesting possible 
herniated nucleus pulposus at C4-5 and C5-6 was rendered.  It 
was further noted that neurologic examination suggested a C5-
6 radiculopathy on the right side.  

The RO subsequently issued a rating action in March 1993 that 
awarded an increased rating of 30 percent for the veteran's 
service-connected cervical spine disability effective from 
the date of receipt of his claim.  The veteran appealed the 
assignment of this disability evaluation contending that a 
higher evaluation was warranted.  

In June and July 1993, the veteran underwent physical therapy 
for his cervical spine condition.  Treatment included hot 
packs, ultrasound, electric stimulation, traction, and 
therapeutic exercise.  In a September 1993 statement, his 
physical therapist noted that cervical range of motion was 
normal in four directions.  However, his pain level was 
reported to be a 10 on a scale of 1 to 10.  He also 
complained of numbness and tingling in his upper extremities.  

In July 1993, the veteran underwent a private functional 
capacity evaluation conducted for the Ohio Bureau of Workers 
Compensation.  He reported problems with his lower back and a 
herniation in his lumbar spine in addition to a neck injury.  
Subsequent treatment records from the Ohio Valley Hospital 
show that the veteran complained of painful range of motion 
of his cervical spine following physical therapy.  In 
September 1993 his range of motion of the cervical spine was 
noted to be full with pain.  

In a statement dated in August 1993, Dr. Christopher L. 
Marquart, a private neurologist, reported that the veteran 
had been seen for a follow up.  Cervical traction and therapy 
had no given him much relief.  He had increasingly severe 
pain in both his neck and his lower back.  The possibility of 
surgical fusion of the neck was discussed.  He could not 
operate heavy equipment on a construction site due to pain in 
his lower back and his neck.  Fixing his neck would not make 
his lower back pain go away.  

In a subsequent letter dated in November 1993, Dr. Marquart 
noted that he had seen the veteran three times from May 1993 
to October 1993.  The veteran had abnormal sensation in both 
hands with increasing problems with the first three digits of 
his right hand with some mild spasm in his neck.  There was 
no obvious weakness in his upper or lower extremities.  The 
veteran had severe cervical strain with two herniated 
cervical disks.  It was not felt that the veteran would 
benefit from surgery and the veteran was instructed in the 
use of a home traction device.  Dr. Marquart noted that over 
time the disks would either calcify and become an osteophytic 
problem or develop into a further protrusion necessitating 
surgical treatment.  

In a December 1993 statement, Dr. Marquart noted that the 
veteran had been involved in an industrial accident in August 
1991 that aggravated his underlying cervical spondylitic 
disease and made it somewhat more symptomatic with radicular 
pain.  It was also noted that this accident may have caused 
herniation of discs at the C4-5 and C5-6 levels.  

In a statement dated in January 1994, Dr. George E. Bontos, 
the veteran's private physician, noted that the veteran had 
severe neck pain daily and the constant pain was totally 
disabling.  He was noted to have degenerative arthritis in 
the cervical and lumbar spine.  As time goes on, the 
veteran's mobility would become more limited.  It was opined 
that the veteran was not currently gainfully employable and 
might not improve and be able to return to work.  

In January 1994, the veteran testified at a hearing before an 
RO hearing officer.  He reported that he was taking Ibuprofen 
and Percocet for pain.  He reported pain up both sides of the 
back of his head to the top.  His shoulder also ached and his 
arms and hands would go numb.  Turning his head quickly 
caused pain to shoot up his head.  He also reported a 
constant clicking or popping noise when he turned his head.  
He used a home traction device several times a day.  He quit 
working in 1991 after injuring his back in a gas line 
explosion.  

The veteran reported for VA peripheral nerves and spine 
examinations in February 1994.  He related neck stiffness 
with pain on motion as well as cracking and popping sensation 
when he turned his neck.  He also reported right arm numbness 
with tingling of the right arm and right hand.  He complained 
of diminished sensation involving both hands, but especially 
his right hand.  On examination, the veteran had decreased 
range of motion as follows:  forward flexion to 15 degrees; 
backward extension to 15 degrees; left and right lateral 
flexion to 25 degrees; and left and right rotation to 40 
degrees.  Objective evidence of pain on motion was indicated.  
There was diminished pin and light touch sensation in a 
glove-like distribution involving both hands with marked 
diminished pin and light touch sensation over the right 
thumb, index, and long fingers.  Radiographic evidence showed 
that the veteran's cervical spine was tilted to the left 
secondary to muscle spasm.  Impression was chronic cervical 
strain with MRI scan revealing herniated discs at C4-5 and 
C5-6 causing the loss of sensation in both hands.  It was 
felt that surgical intervention was not required.  

In September 1994, the veteran was awarded disability 
benefits from the Social Security Administration (SSA).  This 
determination was based on the veteran's neck and low back 
problems.  In a statement written to SSA, the veteran 
reported that he injured his back in August 1991 when a 
bulldozer hit a natural gas line causing a large explosion.  
He jumped off the truck he was driving hitting the ground 9 
to 10 feet below.  He subsequently developed pain in his neck 
and back.  His treating physicians told him that his disk 
bulges were caused when he jumped off the truck.  The report 
of a private MRI study conducted in September 1994 reveals 
that the veteran continued to have mild central disk 
protrusion at the C4-6 levels, essentially unchanged since 
the prior study in December 1992.  

Treatment records from Dr. Marquart, dated in October 1994, 
show that the veteran sought help with his compensation 
claim.  It was noted that he had not received any treatment 
since October 1993.  He continued to have difficulties with 
neck and back pain.  He complained of some increased atrophy 
and a change in the muscular appearance in the right forearm 
muscle.  It was noted that it appeared as though he had a 
muscle tear; however, he did not report any burning or 
stabbing pain in that area.  Dr. Marquart opined that the 
veteran's complaints appeared to be more like a muscle pull.  
There was a knot there rather than any real atrophy that one 
would expect from a cervical disk causing root problems.  As 
the veteran had a normal MRI scan in 1985, Dr. Marquart 
opined that the veteran's herniated disks were most likely 
caused from the gas line explosion in 1989.  Dr. Marquart 
concluded by opining that, while the veteran had a 
preexisting neck problem, his disc problems were most likely 
due to an intervening event between 1985 and 1991.  

The veteran testified at a hearing before an RO hearing 
officer in February 1995.  He reported a constant pain 
radiating from his neck into the tops of his shoulders and 
down into his arms.  As a result, he had weakness in his 
hands.  He also reported frequent spasms in his neck with 
associated weakness and numbness in his arms and hands.  He 
reported headaches and a stiff neck.  He had difficulty 
sleeping due to pain.  He continued to use his home traction 
device daily.  

In February 1995, the veteran was afforded a VA examination.  
At the time, he reported complaints of neck stiffness with 
pain on motion as well as a cracking and popping sensation 
when he turned his neck.  He related that with continued use 
of his right arm, he got numbness and tingling in his right 
arm and hand.  On examination the veteran's neck and cervical 
spine showed diminished range of motion with forward flexion 
to 20 degrees; backward extension to 20 degrees; left and 
right lateral flexion to 20 degrees; and left and right 
lateral rotation to 40 degrees.  Neurologic examination was 
essentially within normal limits.  The examiner noted that 
there was no tumor, malignancy, lesion, or impairment.  The 
veteran was not incontinent and there was no current evidence 
of radiculopathy. Impression was chronic cervical spine 
strain with MRI revealing diffuse annular disc bulging of C2-
3, C3-4, and C4-5 without significant neural compromise or 
spinal stenosis.  When compared to his prior VA examination, 
the intervertebral disc herniation at C5-6 was noted to have 
decreased in size.  

Pursuant to the September 1996 Board Remand, the veteran was 
afforded a VA spine examination in January 1997.  He reported 
headaches of a severe nature which were sometimes associated 
with increasing discomfort.  He reported that his arms and 
hands would go numb and would tingle.  His pain was sharp in 
nature and was present all of the time.  He took Motrin and 
Percocet for his pain.  The examiner noted that the veteran 
had increasing symptoms of neck and back problems following a 
natural gas explosion in 1991.  Examination revealed no 
postural abnormalities or fixed deformities.  The musculature 
of the veteran's back was tender, but without spasm.  Range 
of motion showed forward flexion to 20 degrees; backward 
extension to 5 degrees; left and right lateral flexion to 10 
degrees; and left and right rotation to 15 degrees.  He 
complained of pain at the extremes of recorded range of 
motion.  Axial compression increased his pain, but 
distraction did not.  His upper extremities reflexes were 
normal and there was no evidence of any decreased strength in 
the upper extremities.  However, the veteran was noted to 
have decreased sensation in the hand involving the thumb, 
index finger, and ring finger.  Radiographs revealed evidence 
of degenerative joint disease with foraminal narrowing at the 
C3-4 level bilaterally.  Impression was chronic cervical 
sprain/strain with history of cervical disc at the C4-5 and 
C5-6 levels.  The examiner noted that it was not possible to 
determine whether a flare up of his service-connected 
cervical disability would result in decreased range of motion 
due to pain or from the flare up insofar as his motion is 
considerably restricted at the present time.  It would be 
very difficulty to expect any additional changes.  Likewise, 
the examiner noted that it would be hard to assess the impact 
of flare-ups on the veteran's functional ability as every 
movement of his head and neck caused difficulty at the 
present time.  The examiner opined that there was no evidence 
of weakened movement or excess fatigability or incoordination 
associated with the veteran's cervical spine disability.  

The veteran was also afforded a VA neurological examination 
in January 1997.  It was noted that his post service 
occupational history included work at a steel mill, work in 
security, and work as a policeman.  He eventually went into 
construction.  He reported that his neck pain had progressed 
over the years.  It was noted that his neck had limited 
motion due to guarding against pain.  He was able to forward 
flex and backward extend to 15 degrees.  His left and right 
lateral flexion was to 25 degrees and his left and right 
rotation was to 40 degrees.  Cranial nerves were intact to 
formal testing.  No specific weakness was noted and the 
veteran was noted to have normal strength during flexion and 
extension of the neck.  His bilateral grip strength was 
decreased mildly.  Reflexes were 2+ and symmetrical.  He had 
normal sensation to vibration, light touch, and pin prick at 
all levels including sensation in the hands.  No clear nerve 
root territory or nerve territory appeared to be affected on 
examination.  Diagnosis was chronic neck pain secondary to 
degenerative disease of the cervical spine.  No definite 
evidence was seen on examination or an MRI scan to support 
compromise of the spinal cord or nerve roots.  It was opined 
that repeated use of the neck muscles over time would likely 
lead to increased pain and increased muscle spasm with 
further reduction in range of motion due to increased pain.  
The veteran did not exhibit weakened movement, excess 
fatigability, or incoordination.  However, he did guard 
against moving the neck and turning the head in all 
directions.  The examiner could not estimate how much loss of 
motion would result from continued use.  

In a July 1997 statement, Dr. Marquart noted that the veteran 
was last seen in August 1995.  At that time, he demonstrated 
improvement in the bulging of his disc and had no significant 
changes.  He had no compression of his spinal cord, CSF 
space, or significant disc degenerative changes in his neck.  
Dr. Marquart noted that he found no significant neurologic 
findings on examination.

In August 1998, the veteran was afforded a VA compensation 
and pension examination.  It was noted that the veteran had 
been disabled since 1991 due to low back pain having 
previously worked as a heavy equipment operator.  Examination 
of the cervical spine revealed no bony tenderness, deformity, 
discoloration, or soft tissue swelling.  The veteran was able 
to flex to 5 degrees; backward extend to 5 degrees; rotate to 
the left and right to 20 degrees; and laterally flex to the 
left and right to 20 degrees without pain.  The examiner 
noted evidence of a right biceps tendon rupture that was 
chronic with retraction of the biceps proximally.  Motor 
strength in the right upper extremity was approximately 4 out 
of 5 while motor strength in the left upper extremity was 5 
out of 5.  Neurologic examination revealed diminished pin and 
light touch sensation over the right long and ring fingers.  
Radiographs of the cervical spine were unremarkable.  An 
impression of chronic neck pain secondary to discogenic 
cervical spine disease involving C4-5 and C5-6 by history was 
noted.  The examiner felt that the examination was indicative 
of a mild right C5 radiculopathy.  In a subsequent November 
1998 memorandum, the examiner noted that veteran had 
increased pain with increased movement and had increased 
fatigue with walking, lifting, and normal activities such as 
sitting, driving, and ambulation.  It was further noted that 
the veteran was incapable of climbing, stooping, crouching, 
kneeling, or crawling to avoid moving machinery and avoid 
vibratory situations.  It was opined that the veteran was 
having ongoing chronic neck pain secondary to discogenic 
cervical spine disease.  This discogenic cervical spine pain 
was likely to prevent the veteran from gainful employment due 
to his ongoing symptomatology and inability to engage in 
heavy lifting, crouching, stooping, or kneeling.

X-ray examination in August 1998 revealed normal alignment of 
the cervical spine with no acute bony injury.  The disc 
spaces were well maintained and equal and the soft tissues 
were normal.  Impression was negative limited cervical spine 
series.

In August 1998, the veteran underwent EMG and NCV studies.  
The EMG study of the right shoulder, arm, and hand was 
normal.  Similarly, EMG study of the cervical paraspinal 
muscles were normal.  The NCV study of the right median nerve 
revealed a normal motor distal latency and mild prolongation 
of the sensory distal latency.  Transcarpal stimulation of 
the right median nerve across the carpal canal was also 
mildly prolonged.  Right ulnar studies were normal.  
Impression was electrodiagnostic findings indicative of a 
mild right carpal tunnel syndrome.  It was noted that there 
was no evidence of cervical radiculopathy, brachial 
plexopathy, or peripheral neuropathy. 

In June 1999, the veteran testified at a hearing before an RO 
hearing officer.  He reported that he was taking pain pills 
for his neck.  He continued to use a neck traction unit, a 
TENS unit, and applied cold packs.  He took Percocet four 
times a day with no side effects.  He reported no pain free 
days with some days being better than others.  His neck pain 
continued to give him headaches and shoulder pain.  He had 
pain that radiated down his arms into his fingers.  He 
reported that his right arm and hand were constantly numb.  

In September 2000, the veteran was afforded a VA neurological 
examination.  The examiner reviewed the claims folder in 
conjunction with the examination.  The examiner noted that 
nerve conduction studies performed in 1998 revealed no 
evidence of radiculopathy in the upper extremities with only 
mild carpal tunnel syndrome noted.  The veteran had two prior 
MRIs that showed mild degenerative changes with mild bulging 
of two cervical discs that slightly displaced the thecal sac, 
but did not impinge upon the cord.  There was no foraminal 
narrowing.  The veteran reported constant neck pain that 
radiated from his neck to his shoulders and into his head 
causing a constant low-grade headache.  There was no nausea 
or vomiting associated with the headache; however, he 
occasionally had retro-orbital pain.  He reported that he had 
no current numbness in his arms.  When he was unable to get 
his medication for a while, he experienced a flare up in his 
neck pain.  When the pain is very severe, the left part of 
his face swells up.  Objective examination revealed a middle-
aged man who held his neck very stiffly and slightly tilted 
to the right.  He could only rotate his neck 5 degrees before 
stopping with complaints of pain.  Likewise, he could not 
flex or extend his neck more than 10 degrees without pain.  
On examination of rotation of his head, he could rotate 
approximately 15 degrees in either direction with complaints 
of severe pain.  There were palpable cervical spasm and point 
tenderness that reproduced the complaints of pain.  Cranial 
nerve examination was unremarkable.  Motor examination 
revealed some give way weakness to pain in the upper 
extremities and poor effort; however, there was no focal 
weakness appreciated.  Cervical MRI studies dated in August 
2000 were reviewed.  These showed that C2-3 was recessed by 
spurring.  There was a mild paracentral C4-5 distribution not 
causing any significant central lateral recess stenosis.  No 
other herniation was demonstrated.  There was a straightening 
of the normal lordosis suggesting some spasm.  The spinal 
cord showed normal signal intensity and there was no 
tonsillar herniation.  Impression was mild right paracentral 
C4-5 disc protrusion.  Diagnosis was chronic neck pain with 
evidence of paracervical muscle spasm.  The examiner noted 
that there was no evidence of radiculopathy or significant 
myelopathy referable to the neck.  The examiner opined that 
the veteran could not perform physical labor which entails 
lifting more than 5 to 10 pounds; however, he was not 
disabled from other work-related activities.

The veteran was also afforded a VA orthopedic examination in 
September 2000.  The veteran refused to flex or extend his 
neck more than 10 degrees without having severe pain and 
limitation.  He would not allow the examiner to further flex 
or extend his neck secondary to pain.  He would only allow 
rotation of his neck to approximately 7 degrees before 
stopping and complaining of pain.  He would not do ear to 
neck examination or side bending of the neck secondary to 
pain.  He essentially held his head and neck very still and 
stated that any motion of it caused severe pain radiating up 
over the top of his head, into his eyes, down his neck, and 
into his shoulder area.  Motor examination was essentially 5 
out of 5 bilaterally in the biceps, triceps, wrist flexors, 
wrists extensors, and interosseous muscles.  He appeared to 
have an old healed biceps rupture.  X-rays showed only mild 
osteophyte formation with diffusely minimal degenerative disk 
disease throughout the cervical and lumbar spines with no 
gross appearance of current canal narrowing.  There was no 
evidence of subluxation of any of the bones of the spine.  
The examiner noted that the August 2000 MRI revealed some 
mild encroachment on the left C2-3 recess by some small 
spurring and that there was also a mild paracentral C5 disk 
protrusion on the right side; however, there was no evidence 
of herniation or cord compression throughout the MRI.

The examiner opined that the veteran had severe chronic neck 
pain within his paracervical spinal muscles.  The examiner 
saw no evidence of radiculopathy or myelopathy in either the 
upper or lower extremities.  It was opined that the veteran 
should be able to perform light duties that required 
essentially no lifting and no prolonged standing or sitting.  
He was also precluded from any type of work that involved 
movement of the cervical spine.  The examiner opined that he 
could not think of any job that would not interfere with his 
service-connected right knee and cervical spine disabilities.

In a September 2000 statement, Dr. Bontos reported that the 
veteran had not been gainfully employed since a 1991 
occupational accident wherein he injured his back and neck in 
a gas explosion.  His overall pain, discomfort, and muscular 
limitation had become a chronic disability with resultant 
numbness in his neck, arms, and low back.  He also had 
headaches and difficulty moving in general.  It was noted 
that his overall status had become worse and his, "only 
recourse [was] to continue on analgesics and physical 
therapy."   

VA outpatient treatment records from May 2002 through April 
2003 show that the veteran complained of various conditions 
including pain in his neck, low back, and right knee.  During 
his initial treatment in May 2002, it was noted that the 
veteran had previously been prescribed narcotic medication.  
It was further noted that the current objective findings did 
not match his current narcotic needs.  The veteran agreed to 
try to cut down on the use of narcotics.  In October 2002, he 
underwent an evaluation with the Pain Service.  He reported 
neck to bilateral shoulder pain.  This was described as 
constant dull aches with an intensity of 5 on a scale from 1 
to 10.  He also reported intermittent shooting pains when 
turning his head to the left side.  The pain worsened when 
extending his neck and with weather changes.  He also 
reported pin and needles in his hands with the right being 
greater than the left.  Physical examination revealed that 
his upper extremities had 5+ strength against resistance.  
His cervical spine had limited range of lateral rotation to 
45 degrees on the left and 60 degrees to the right due to 
pain.  He also reported pain with hyperextension of the 
spine.  Tenderness on palpation of the lower cervical spine 
and bilateral trapezius was noted.  Impressions were 
mechanical neck pain with cervical degenerative disc disease, 
neuropathic hand pain, and cervical spinal stenosis, C3-4 and 
C4-5.  The examiner noted that the veteran had been 
prescribed a significant amount of opioids from 1995 through 
1999 and that the amount that he had received greatly 
exceeded the amount that had been prescribed.  When 
questioned about excessive use, he could only respond, "well 
that's when the VA sent them out and they will not send them 
out any sooner than when they are due."  He denied that he 
had lost prescriptions, allowed others to access his 
prescriptions, or sold his prescriptions.  A November 2002 
addendum notes that a review of information from a private 
pharmacy shows that the veteran had also received 
prescriptions of Percocet from the private pharmacy when he 
was receiving the same medication from VA.  The examiner 
noted that a review of the pattern of prescribing was 
excessive and suggested inappropriate use of medication.  

During a follow-up visit in November 2002, the veteran had 
full range of motion; however, he was noted to also have 
limited range of motion due to pain.  He was switched to MS 
Contin for his pain.  

He was noted to have ongoing issues with poor control of his 
neck pain and low back pain in April 2003.  Upper and lower 
muscular strength was 5+ against resistance.  He had left 
lateral rotation to 45 degrees and right lateral rotation to 
60 degrees.  He remained on significant amounts of Percocet 
and MS Contin.  The MS Contin appeared to have made an 
insignificant difference in his pain control.  The veteran 
reported ongoing problems with spasm and he had difficulty 
sleeping.  

The veteran was afforded a VA orthopedic examination in June 
2003.  He reported neck pain and numbness.  He also reported 
bilateral periodic arm numbness with the right being more 
severe than the left.  He also reported a stiff neck and that 
his quality of life was limited.  He retired in 1991 due to a 
low back injury sustained while on the job and was currently 
on methadone and Percocet primarily for his back.  He stopped 
working due to his back disability.  Examination of the neck 
revealed some vague tenderness and mild spasm.  Range of 
motion was recorded as follows:  flexion to 60 degrees; 
extension to 15 degrees; bilateral lateral flexion to 30 
degrees; right rotation to 85 degrees; and left rotation to 
70 degrees.  He had intact sensation from C3 to T1 except for 
subjective decreased sensation in the fifth small finger 
secondary to a local injury in that finger.  Reflexes were 2+ 
in the biceps, triceps, and brachioradialis.  X-ray 
examination revealed mild degenerative arthritis with no 
evidence of fracture or listhesis.  Impression was chronic 
neck pain with some degenerative arthrosis of the cervical 
spine.  

The veteran was also afforded a VA neurological examination 
in June 2003.  He complained of neck pain with even minor 
movements horizontally or with flexion or extension.  There 
was no radiation of pain into the arms; however, he did have 
numbness in his arms and hands which he described as a 
tendency to go to sleep. Manipulation of his neck under 
anesthetic was of no help.  He described severe headaches, 
throbbing and photophobia that occurred twice a month.  He 
lived a very sedentary lifestyle describing days of watching 
television and avoiding activities.  The examiner noted that 
the veteran had poor voluntary movement of his neck to the 
left greater than the right with limited flexion and 
extension.  However, he did not appear to be in significant 
pain when getting up and down off the table.  There was some 
minimal spasm in the trapezius muscles bilaterally.  There 
was no muscular atrophy.  He had normal sensation in his 
upper extremities.  Assessment was chronic pain syndrome with 
prior cervical strain.  There was no evidence of nerve-
related causes such as radiculopathy or myelopathy.  His mild 
neuropathy of the lower extremities was noted to be an 
incidental finding.  His complaints of numbness in his hands 
were not related to his remote cervical spine injury.  
Rather, these symptoms were possibly related to median nerve 
entrapments or carpal tunnel symptoms.  He was not interested 
in recreational therapy or other means to improve his pain 
control beyond narcotic medication.

A September 2003 VA MRI revealed degenerative osteophytosis 
at multiple levels including C5-6 with small right 
paracentral herniation at C4-5 and a possible very tiny, 
central herniation at C7-T1.  Degenerative narrowing of the 
neural foramina at multiple levels to a mild or moderate 
degree was also noted.  No intrinsic abnormal cord signal was 
seen.

In January 2004, the veteran underwent VA EMG/NCV studies.  
Nerve conduction studies revealed that right median motor 
response was prolonged in latency, low in amplitude, and slow 
in conduction velocity.  The right median sensory response 
was prolonged in latency and low in amplitude.  The right 
ulnar motor and right ulnar sensory responses were normal.  
The left median motor response was normal while the left 
median sensory response was prolonged in latency and normal 
in amplitude.  Needle EMG revealed no abnormalities of 
insertion, recruitment, or motor unit morphology.  The 
examiner noted that electrodiagnostic evidence showed 
bilateral median mononeuropathies at or distal to the wrist 
(i.e. carpal tunnel syndrome).  There was no denervation of 
either side.  There was also no electrodiagnostic evidence 
for cervical radiculopathy.

In January 2004, the veteran underwent an additional VA 
compensation and pension examination.  He complained of neck 
pain and paresthesias.  Neurological examination was 
essentially unchanged from June 2003.  He had limited flexion 
and extension of the neck due to pain with mild spasm in the 
neck muscles bilaterally.  He had a normal cranial nerve 
examination and normal strength throughout.  There was no 
atrophy.  He had some stocking-glove loss of pinprick in his 
feet.  No sensory abnormalities were detected in the upper 
extremities.  Reflexes were 2+ throughout.  The examiner 
noted that the veteran had no evidence of cervical 
radiculopathy and his sensory complaints (paresthesias and 
numbness) were unlikely related to a spinal injury.  It was 
more likely that these are related to bilateral carpal tunnel 
disease.  His neck pain appeared to be musculoskeletal and 
related to degenerative joint disease.  From a neurological 
standpoint, there was no evidence that nerve root disease 
would have any contribution to his pain complaints.  

VA outpatient treatment records from April 2003 to April 2004 
show continued treatment for multiple conditions as well as 
opioid management.  He complained of constant neck and back 
pain.  A January 2004 treatment record notes that he had been 
hospitalized for upper gastrointestinal bleeding due to 
peptic ulcer disease.  EMG revealed a ruptured bicep.  There 
was no sensory loss or focal weakness found in his upper 
extremities.  

Legal Criteria:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  The regulations for intervertebral disc syndrome 
under Diagnostic Code 2593 that became effective on September 
23, 2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the cervical spine warrants a 30 percent 
evaluation if it is at a favorable angle or a 40 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  For 
forward flexion of the cervical spine to 15 degrees or less 
or favorable ankylosis of the cervical spine, a 30 percent 
evaluation is warranted. 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Analysis:

As a preliminary matter, the Board notes that the medical 
evidence shows that the veteran retains some useful motion of 
the cervical spine.  The unfavorable ankylosis required for a 
40 percent evaluation under the former or current criteria 
clearly is not present.

The Board has considered the diagnostic codes for evaluating 
impairment of the radicular groups, 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510- 8513 (2004), and the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 5293 
prior to September 23, 2003, and Diagnostic Code 5243 from 
September 23, 2003).  

Although the veteran has complained of radiating pain, 
numbness in his hands, and other neurologic symptoms, the 
Board finds the persuasive medical evidence of record 
demonstrates these symptom manifestations are not due to a 
service-connected disability.  While the veteran was noted to 
have radiculopathy during VA examination in January 1993 and 
February 1994 and Dr. Marquart noted radicular pain in his 
December 1993 statement, subsequent EMG/NCV studies in this 
case specifically ruled out the presence of cervical 
radiculopathy.  The Board has placed greater probative weight 
on the opinions proffered by the VA examiners in June 2003 
and January 2004 which indicate no neurological component 
associated with the veteran's cervical spine disability.  
These examinations included examination of the veteran, a 
review of the claims folders, and review of electrodiagnostic 
studies that were not of record prior to 1994.  Rather, his 
complaints of neurological symptoms in his upper extremities 
have been clinically attributed to carpal tunnel syndrome.  

Similarly, despite the veteran's severe pain, there is no 
evidence of record of acute signs and symptoms requiring bed 
rest prescribed by a physician and treatment by a physician.  
Therefore, the Board finds consideration of higher or 
separate ratings under the criteria for intervertebral disc 
disease or impairment of a radicular group are not applicable 
in this case.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a higher schedular rating.



ORDER

Entitlement to a rating in excess of 30 percent for a 
cervical spine disability is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


